DETAILED ACTION
Response to Amendment
This allowance is in response to Applicant’s arguments filed on 7/16/2020. 

Information Disclosure Statement PTO-1449
Information Disclosure Statements submitted by applicant on 7/17/2020, 10/5/2020, and 12/28/2020 have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Response to Arguments
Applicant presents arguments with respect to claim 1.  All arguments have been fully considered.
Examiner finds Applicant’s arguments persuasive.  Upon reconsideration of the combination of the primary reference with the three secondary reference, Examiner finds that while specific elements are found throughout the references, the combination of the concepts in the way that the previous rejection asserts is not sustainable in consideration of the standard of obviousness set under 35 U.S.C. 103. Looking at the claimed invention on the whole, one of ordinary skill in the art would not have found it obvious to combine all of the specified concepts taught by the previously cited four references to attain the claimed invention.  The rejection is hereby withdrawn, requiring an additional search.

Allowed Claims
Claims 1, 4, 6-18, 20-25 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art 
However, Nossik, McAlister ‘692, Liu, and McAlister ‘281 do not anticipate or render obvious the combination set forth in the independent claim 1, recited as “… receiving network encryption instructions comprising (i) a network encryption rule indicating endpoints between which packets are to be encrypted and (ii) encryption data regarding encryption to be used between the endpoints from a centralized network controller operating in a private datacenter of the particular tenant; determining that the network encryption rule requires encryption of packets between second and third data compute nodes assigned to the particular tenant in the public multi-tenant datacenter; using the encryption data regarding encryption to be used between the endpoints to request requesting a first key from a secure key storage operating in the private datacenter; upon receipt of the first key from the secure key storage, using the first key and additional parameters to generate second and third keys … .”
Recited as “… the first data compute node assigned to a particular tenant in a public multi-tenant datacenter, the program comprising sets of instructions for: receiving network encryption instructions comprising (i) a network encryption rule indicating endpoints between which packets are to be encrypted and (ii) encryption data regarding encryption to be used between the endpoints from a centralized network controller operating in a private datacenter of the particular tenant; determining that the network encryption rule requires encryption of packets between second and third data compute nodes assigned to the particular tenant in the public multi- tenant datacenter; using the encryption data regarding encryption to be used between the endpoints to request requesting a first key from a secure key storage operating in the private datacenter; upon receipt of the first key from the secure key storage, using the first key and additional parameters to generate second and third keys … .” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 






/VANCE M LITTLE/Examiner, Art Unit 2493